Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/10/2022 has been entered.
Claims 1-3, 6-22, and 33 are currently pending and have been fully considered.
Claims 4-5 and 23-32 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-22, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “inorganic components (Si, K, Na, Cl, S, P, N, and heavy metals including zinc, mercury, copper, lead, chromium)” in claim 1 renders the claim indefinite.  It is unclear what the scope of inorganic components includes.  It is unclear if the elements in the parenthesis are the entire scope of inorganic components or simply examples.  It is also unclear what the scope of heavy metals are.   
Claim 1 recites the limitation "the reactions" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
It appears that “the reactions” are referring to the leaching of the raw material and the washing of the leached raw material.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For example, new claim 33 states “Method according to Claim 1 wherein the inorganic/organic salts contain calcium salts one or more of the following cations of calcium, magnesium, ammonium, aluminum, titanium, zirconium and yttrium.”
It is not exactly clear what applicant is stating.  It is unclear if the term “cations of calcium” are different from the “calcium salts.”
It appears that new claim 33 is stating: “The method of claim 1, wherein the inorganic/organic salts further comprise cations of magnesium, ammonium, aluminum, titanium, zirconium and yttrium.”
Applicant is reminded to proofread all the claims and fix any unclear issues.

Claim Objections
Claims 1-3, 6-22, and 33 are objected to because of the following informalities:  
Each claim should begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). 
Each claim should be in a complete sentence.  
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).
There may be plural indentations to further segregate subcombinations or related steps. In general, the printed patent copies will follow the format used but printing difficulties or expense may prevent the duplication of unduly complex claim formats.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 16-18, 20-22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over KOUKIOS (USPGPUB 2014/0014592) in view of STAMBAUGH et al. (U.S. 4055400).
Regarding claims 1-2 and 33, KOUKIOS teaches a method for the removal of inorganic components from biomass, coal, wastes, residues and sludges from waste treatment. The process is taught to remove inorganic components such as potassium, sodium, chlorine, sulfur, phosphorus, and heavy metals from biomass of different origins. The method is taught to comprise the following: providing a salt, mixing water with the salt to form an aqueous solution containing the salt, leaching the raw material with the aqueous solution that contains salt preferably a salt containing zirconium and yttrium (b) washing with an aqueous solution containing an inorganic salt/organic salt in mixture with inorganic salt/organic salts including zirconium and yttirum).
KOUKIOS teaches in paragraph 27 that the salts may be used in combination with water soluble inorganic calcium salts.  KOUKIOS teaches an example in paragraph 43 that uses leaching with aqueous calcium chloride solution (wherein calcium salts are present).
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "(W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
KOUKIOS teaches in paragraph 15 that leaching of the raw material may be carried out in succession with different aqueous solutions.
KOUKIOS does not appear to explicitly teach the use of alkaline aqueous solutions in a first leaching step before the leaching of inorganic components with aqueous solution comprising a salt.
However, STAMBAUGH teaches a method for the extraction of a significant portion of sulfur, organic, and pyritic compounds from solid carbonaceous fuel such as coal and coke by use of an aqueous alkaline solution containing a sodium, calcium or ammonium carbonate, hydroxide, sulfide or hydrosulfide (a) leaching or raw material with an aqueous solution containing strong alkaline agents containing combinations of sodium and/or their salts.
The reaction is taught to proceed at a temperature of 125°C and a pressure of at least about 25 psig and a reaction time of 5 minutes to 2 hours.
It would be obvious to one of ordinary skill in the art to apply the aqueous alkaline solution extraction step before the process that KOUKIOS teaches.
The motivation to do so can be found in lines 22-24 of column 5 of STAMBAUGH.
STAMBAUGH teaches that low sulfur, low ash coal can be produced by leaching coal in aqueous alkaline media in an autoclave.
KOUKIOS teaches in paragraph 16 that leaching is carried out preferably in a reactor at a temperature varying from 13°C to 95°C wherein the leaching time varies from 5 to 60 minutes.
KOUKIOS does not appear to explicitly teach a temperature of over 100°C and under pressure.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "(W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 2, neither KOUKIOS nor STAMBAUGH directly discusses silicon removal.
Regarding claim 6, STAMBAUGH teaches an example in 24-25 of column 6 in which 150 g/L of sodium hydroxide in aqueous solution is used.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "(W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claims 7 and 10, KOUKIOS teaches in paragraph 14 that the concentration of the salts in the aqueous solution varies from 0.1 to 5% w/w in water volume.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 8 and 9, neither STAMBAUGH nor KOUKIOS appear to explicitly teach both ranges of temperature and pressures for the first stage and second stage.
STAMBAUGH teaches in the abstract that the reaction is taught to proceed at a temperature of 125°C and a pressure of at least about 25 psig and a reaction time of 5 minutes to 2 hours.
KOUKIOS teaches in paragraph 16 that leaching is carried out preferably in a reactor at a temperature varying from 13°C to 95°C wherein the leaching time varies from 5 to 60 minutes.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "(W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
Regarding claim 11, KOUKIOS teaches in paragraph 27 that mixtures of inorganic salts and organics salts may be used wherein the proportions of inorganic/organic solvent varies from 0.01 up to 30 wt% of the aqueous solution.
Regarding claim 12, KOUKIOS teaches in paragraph 30 that the inorganic salts can be used without the addition of inorganic acid, being mixed in proportion of 0-100% provided that compatibility problems or undesirable reactions do not exist. A 0% acid would be expected to not lead to a pH of less than 5. (proportion of acid is less than 30% of total mixture and would not lead to a pH of less than 5)
Regarding claims 13 and 14, KOUKIOS teaches in paragraph 16 that leaching may be carried out with the ratio of raw material over aqueous solution that varies from 33 g/L to 400 g/L.
Regarding claims 14-17, neither STAMBAUGH nor KOUKIOS appear to explicitly teach both ranges of temperature and pressures.
STAMBAUGH teaches in the abstract that the reaction is taught to proceed at a temperature of 125°C and a pressure of at least about 25 psig and a reaction time of 5 minutes to 2 hours.
KOUKIOS teaches in paragraph 16 that leaching is carried out preferably in a reactor at a temperature varying from 13°C to 95°C wherein the leaching time varies from 5 to 60 minutes.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "(W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
Regarding claim 18, KOUKIOS teaches in paragraph 20 that the particles of material to be treated may be subjected to milling pretreatment and can vary from several microns to 15 cm. KOUKIOS teaches examples such as example 5 in which the particles size is less than 0.5 mm.
A prima facie case of obviousness exists wherein the claimed ranges overlap. (3 micrometers to up to 5 millimeters)
Regarding claims 3, 21 and 22, KOUKIOS does not explicitly teach a reactor configuration with dual parallel reactors.
However, KOUKIOS teaches in paragraph 24 that the leaching is performed with the use of commercial leaching reactors.
It would be obvious to one of ordinary skill in the art to use the reactors in parallel mode as it is known in commercial leaching reactors to use parallel reactors.
It stands to reason that the reactors must first be at atmospheric conditions and ambient temperature before it is treated to increased pressure and temperatures.
Regarding claim 20, it is noted that the aqueous residue remaining after separation of the organic/inorganic compounds used to create the aqueous solvent is utilized as a high-quality fertilizer is a recitation of intended use.
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claims 1, 3, 6-22, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over KOUKIOS (USPGPUB 2014/0014592) in view of HOLLITT (U.S. 5885536)
Regarding claims 1 and 33, KOUKIOS teaches a method for the removal of inorganic components from biomass, coal, wastes, residues and sludges from waste treatment. The process is taught to remove inorganic components such as potassium, sodium, chlorine, sulfur, phosphorus, and heavy metals from biomass of different origins. The method is taught to comprise the following: providing a salt, mixing water with the salt to form an aqueous solution containing the salt, leaching the raw material with the aqueous solution that contains salt preferably a salt containing zirconium and yttrium (b) washing with an aqueous solution containing an inorganic salt/organic salt in mixture with inorganic salt/organic salts including zirconium and yttirum).
KOUKIOS teaches in paragraph 27 that the salts may be used in combination with water soluble inorganic calcium salts. KOUKIOS teaches an example in paragraph 43 that uses leaching with aqueous calcium chloride solution (wherein calcium salts are present).
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
"(W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
KOUKIOS teaches in paragraph 15 that leaching of the raw material may be carried out in succession with different aqueous solutions.
KOUKIOS does not appear to explicitly teach the use of alkaline aqueous solutions in a first leaching step before the leaching of inorganic components with aqueous solution comprising a salt.
However, HOLLITT teaches a process for alkaline leaching of a titanifercus material containing silica and alumina impurities in which spent leachant is recycled by treating to remove silica and alumina impurities.
The reaction is taught in lines 47- 50 of column 5 to proceed with increased temperature and increased pressure. HOLLITT teaches in reference claim 3 that the temperature of reaction may be from 80 to 190°C.
It would be obvious to one of ordinary skill in the art to apply the aqueous alkaline solution extraction step before the process that is taught in KOUKIOS.
The motivation to do so can be found in HOLLITT. HOLLITT teaches in lines 15-34 of column 5 that the process allows for effective separation of silica and alumina that may be recycled.
KOUKIOS teaches in paragraph 6 that leaching is carried out preferably in a reactor at a temperature varying from 13°C to 95°C wherein the leaching time varies from 5 to 60 minutes.
KOUKIOS does not appear to explicitly teach a temperature of over 100°C and under pressure,
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
"(W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
Regarding claim 6, HOLLITT teaches examples in which 45 gpL NaOH is used.
Regarding claims 7, and 10, KOUKIOS teaches in paragraph 14 that the concentration of the salts in the aqueous solution varies from 0.1 to 5% w/w in water volume.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 8 and 9, neither HOLLITT nor KOUKIOS appear to explicitly teach both ranges of temperature and pressures.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "(W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
Regarding claim 12, KOUKIOS teaches in paragraph 30 that the inorganic salts can be used without the addition of inorganic acid, being mixed in proportion of 0-100% provided that compatibility problems or undesirable reactions do not exist. A 0% acid would be expected to not lead to a pH of less than 5. (proportion of acid is less than 30% of total mixture and would not lead to a pH of less than 5)
Regarding claims 13 and 14, KOUKIOS teaches in paragraph 16 that leaching may be carried out with the ratio of raw material over aqueous solution that varies from 33 g/L to 400 g/L.
Regarding claim 14-17, neither HOLLITT nor KOUKIOS appear to explicitly teach both ranges of temperature and pressures.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "(W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
Regarding claim 18, KOUKIOS teaches in paragraph 20 that the particles of material to be treated may be subjected to milling pretreatment and can vary from several microns to 15 cm. KOUKIOS teaches examples such as example 5 in which the particles size is less than 0.5 mm.
A prima facie case of obviousness exists wherein the claimed ranges overlap. (3 micrometers to up to 5 millimeters)
Regarding claims 3, 21 and 22, KOUKIOS does not explicitly teach a reactor configuration with dual parallel reactors.
However, KOUKIOS teaches in paragraph 24 that the leaching is performed with the use of commercial leaching reactors.
It would be obvious to one of ordinary skill in the art to use the reactors in parallel mode as it is known in commercial leaching reactors to use parallel reactors.
It stands to reason that the reactors must first be at atmospheric conditions and ambient temperature before it is treated to increased pressure and temperatures.
Regarding claim 19, HOLLITT teaches a process for the separation of silicon that allows the leachant to be re-used.
It is noted that the aqueous residue remaining after separation of the alkali compounds used to create the aqueous solvent is utilized for the production of pure silicon is a recitation of intended use.
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 20, it is noted that the aqueous residue remaining after separation of the organic/inorganic compounds used to create the aqueous solvent is utilized as a high quality fertilizer is a recitation of intended use.
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill in the art would not combine the teachings of KOUKIOS and STAMBAUGH because KOUKIOS teaches the use of a temperature under 100C to avoid evaporation of the liquid and STAMBAUGH teaches a temperature above 100C and under pressure.
This is not persuasive as the application of pressure to keep a liquid from boiling is a well-known concept and would be obvious to one of ordinary skill in the art.
Applicant argues that the application of a temperature above 100C results in unexpected results of the removal of multiple inorganic elements.  
This is not persuasive as there is no supporting evidence to demonstrate that the temperature is crucial for the removal of the multiple inorganic elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MING CHEUNG PO/Examiner, Art Unit 1771   


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771